DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the final office action, applicant filed an RCE with amended claims which includes additional limitation and argument on independent claim 1, with further limitations, such as; 
deactivation of all creep torque generation when a first setting is engaged and the brake system is actuated, 
deactivation of creep torque and activation of a brake system - regardless of user input via the brake pedal - when a second setting is engaged and certain status conditions of the vehicle are met, 
where said status conditions comprise a lack of forward movement and/or forward movement resulting solely from creep torque. 

in claim 1 : (amendments underlined) 
A method for operating a motor vehicle comprising: 
actuating a traction electric motor of the electric vehicle to generate a creep torque that brings about a slow movement of the motor vehicle absent input from an accelerator pedal, 
wherein a plurality of creep torques of different magnitude are selectable by a user of the motor vehicle through a user interface of the motor vehicle that is separate from the accelerator pedal, 
wherein generation of the creep torque is deactivated until reactivated through the user interface when a first setting condition is met and a brake system of the motor vehicle is actuated,
wherein, generation of the creep torque is deactivated and at least one brake system of the motor vehicle is activated when a second setting condition is met and depending on inclination information that describes a vehicle inclination and status information that describes an operating state of the motor vehicle, 
wherein the status information that describes an operating state of the motor vehicle comprises at least one of a lack of forward movement of the motor vehicle and a movement of the2Application No.: 16/037,216Attorney Docket No.: 07780339USResponse to Office Action of December 21, 2020 motor vehicle solely due to the creep torque.

Further prosecution of the argued and amended claim elements revealed that the argued citations may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claim 1 limitations

Some of the closest prior art found on PE2E/Google Patent search which all are fail to disclose above A,B & C limitations;

Suzuki; Hidetoshi et al., US 6905438 B2, Vehicle powertrain control system and method for enhanced vehicle start-up acceleration,
Remarks: Discloses “a vehicle powertrain control system”, 

Weidman et al., US 3725921 A, TRAFFIC RESPONSIVE SPEED CONTROL SYSTEM,
Remarks: Discloses “an adaptive speed control system, and accordingly automatically adjusting the speed of a vehicle to existing traffic conditions”,

Gualtieri; Sharon Lynn et al.	US 5957001 A	Transmission control lever with user interface,
Remarks: Discloses “ a user interface for mounting on a motor vehicle transmission control lever.”,

Marfatia et al., US 9499154 B2, Method to initiate, manage, and adapt vehicle motion at low speeds in a wet clutch dual clutch transmission,
Remarks: Discloses “a transmission control system that can control the level of creep torque supplied by the powertrain to improve fuel economy.”,

CAYOL OLIVIER et al., WO 2009101331 A1, METHOD OF OPERATING A MOTOR VEHICLE HILL START ASSISTANCE SYSTEM,
Remarks: Discloses “a motor vehicle hill start assistance system with brake activation/deactivation”,

WANG et al., US 20150224976 A1, CANCELLING CREEP TORQUE IN A HYBRID VEHICLE,
Remarks: Discloses “a hybrid vehicle includes an engine and an electric machine, both capable of propelling the vehicle. The electric machine provides creep torque to propel the vehicle at a slow speed or hold the vehicle when on an incline.” 

Jackson, US 9008924 B2, Transmission creep control,
Remarks: Discloses “a transmission control system and method for controlling the level of creep torque supplied by a powertrain”. 


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 4-9, filed on 02/12/2021, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of independent claim 1 have been withdrawn. 

As a result, claims 1, 5-7 are allowed.
a. Claim 1 is allowed independent claim.
b. Claims 5-7 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    330
    595
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    563
    441
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665